 1
 2
 3                                                                      X 212021
                                                               cENrRai~~s.~
 4                                                             FY        '~- ,..
                                                                    -... _
 5
 6
 7
 8                             U NITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CA~I~FORNIA
10 U NITED STATES OF AMERICA,                   Case No.:CR-17-00133-JVS
11                     Plaintiff,               ORDER OF DETENTION
12                                                             3143(a)]~a~~6~'
     v.
     BRETT M. KAPLAN,                           X18 U.S.0 ~§
13
14                     Defendant.
15
16        The defendant having been arrested in this District pursuant to a warrant issued by
17 the United States District Court for the ~~~ b~~~~~ ~~ ~-~`~~ for alleged
18 violations) of the terms and conditions of his/her [probation][supervised release]; and
19        The Court having conducted a detention hearing pursuant to Federal Rule of
20 Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a);
21        The Court finds that:
22 A.     (v~The defendant has not met his/her burden of established by clear and
23        convincing evidence that he/she is not likely to flee if released under 18 U.S.C. §
24        3142(b) or (c). This finding is based on ~~-~'-e- °~ `~- o~S~s ~
25        ~-~,~.b  'cc,l Ssw~~,v~c~e. ~~ I~u~c ~~~c~,cs ; ~ ba.~:P
26         re~u,rc~s
27
28        and/or
 1       ( )The defendant has not met his/her burden of establishing by clear and
 2       convincing evidence that he/she is not likely to pose a danger to the safety of any
 3       other person or the community if released under 18 U.S.C. § 3142(b) or (c). This
 4       finding is based on:
 5
 6
 7
 8
 9        IT IS THEREFORE ORDERED that the defendant be detained pending the further
10 revocation proceedings.
11
12 Dated:May 21, 2021                                  V'~~-~-
13                                                        United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
